Title: Committee of Correspondence to Benjamin Franklin, 17 December 1770
From: Adams, John,Cushing, Thomas,Hall, Stephen,Adams, Samuel,Hancock, John,Massachusetts House of Representatives
To: 


      
      Boston, 17 December 1770. RC (MeHi). Printed: Franklin, PapersThe Papers of Benjamin Franklin, ed. Leonard W. Labaree, William B. Willcox (from vol. 15), and others, New Haven, 1959– ., 17:301–304. Prepared by a “Committee of Correspondence” appointed 7 November composed of Thomas Cushing, John Hancock, Stephen Hall, Samuel Adams, and JA. Although “Boston” was used in the date line, the House was still meeting in Cambridge.
      This committee was “to communicate such Intelligence as may be necessary, to the Agent and others in Great-Britain; and also to the Speakers of the several Assemblies thro’ the Continent, or to such Committee of Correspondence as they have, or may appoint” (Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715–], Boston, reprinted by the Massachusetts Historical Society, 1919–. (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1770–1771, p. 139). The first letter sent to Franklin, the newly appointed agent in London for the House, is the only one of the committee’s letters known to survive.
     